Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 1 of 15 - Page ID#: 188




                            COMMONWEALTH OF KENTUCKY




                                                                                                        5BD492EB-B21B-406B-8877-339AA27E9678 : 000001 of 000015
                               FAYETTE CIRCUIT COURT
                              CIVIL ACTION NO. 20-CI-1252
                                      DIVISION 9

JONES & PANDA, LLC                                                                   PETITIONER

v.

COMMONWEALTH OF KENTUCKY,
ex rel. DANIEL CAMERON, in his Official Capacity
as ATTORNEY GENERAL OF KENTUCKY                                                    RESPONDENT


                                             NOTICE

        The Parties shall take notice that this matter will come on for hearing via a scheduled video

hearing, should the Court be amenable. If the Court so allows, undersigned counsel will coordinate

calendars and obtain a date and time suitable to all parties and the Court.

                    RESPONSE TO PETITION AND
      EMERGENCY MOTION TO ENFORCE CIVIL INVESTIGATIVE DEMAND

        The Respondent, Commonwealth of Kentucky ex rel. Daniel Cameron, in his official

capacity as Attorney General of Kentucky, respectfully submits this Response and Emergency

Motion to Enforce the Civil Investigative Demand.

        The Kentucky Consumer Protection Act (“KCPA”), specifically KRS 367.240 and KRS

 367.250, authorizes the Attorney General to issue a Civil Investigative Demand (“CID”) for

 information and documents when he has reason to believe that a person has engaged in, is

 engaging in, or is about to engage in any act or practice declared to be unlawful by KRS 367.110

 to KRS 367.300, or when he believes it to be in the public interest that an investigation should
                                                                                                        MOT : 000001 of 000002




 be made to ascertain whether a person in fact has engaged in, is engaging in or is about to engage

 in, any act or practice declared to be unlawful by the KCPA. Importantly, KRS 367.240 provides




                                                 1
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 2 of 15 - Page ID#: 189




 that persons believed to have information, documentary material, or physical evidence relevant




                                                                                                   5BD492EB-B21B-406B-8877-339AA27E9678 : 000002 of 000015
 to the alleged or suspected violation may also be served with and required to respond to a CID.

        Respondent respectfully moves that Petitioner, Jones & Panda, LLC be ordered to comply

 with the Attorney General’s lawfully issued CID.

        For his Response and in support of this Emergency Motion, the Attorney General relies

 on the accompanying Memorandum.

                                                     Respectfully submitted,

                                                     DANIEL CAMERON
                                                     ATTORNEY GENERAL


                                                     /s/ J. Christian Lewis
                                                     ________________________________
                                                     J. Christian Lewis
                                                     Justin D. Clark
                                                     Matthew C. Cocanougher
                                                     Office of Consumer Protection
                                                     Kentucky Office of the Attorney General
                                                     1024 Capital Center Drive, Suite 200
                                                     Frankfort, KY 40601
                                                     Telephone:      (502) 696-5300
                                                     christian.lewis@ky.gov
                                                     justind.clark@ky.gov
                                                     matthew.cocanougher@ky.gov



                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 5th day of May 2020, a true and accurate copy of the
foregoing was filed electronically with the Court’s CourtNet e-filing system and conformed
copies of same were served electronically on the Petitioner.                                       MOT : 000002 of 000002




                                                     /s/ J. Christian Lewis




                                                2
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 3 of 15 - Page ID#: 190




                            COMMONWEALTH OF KENTUCKY




                                                                                                        5BD492EB-B21B-406B-8877-339AA27E9678 : 000003 of 000015
                               FAYETTE CIRCUIT COURT
                              CIVIL ACTION NO. 20-CI-1252
                                      DIVISION 9

JONES & PANDA, LLC                                                                   PETITIONER

v.

COMMONWEALTH OF KENTUCKY,
ex rel. DANIEL CAMERON, in his Official Capacity
as ATTORNEY GENERAL OF KENTUCKY                                                    RESPONDENT


     MEMORANDUM IN SUPPORT OF RESPONDENT COMMONWEALTH OF
     KENTUCKY’S RESPONSE TO PETITION AND EMERGENCY MOTION TO
             ENFORCE THE CIVIL INVESTIGATIVE DEMAND

                                       INTRODUCTION

       The Kentucky Consumer Protection Act (“KCPA”) authorizes the Attorney General to

demand and receive information and documents from an entity when the Attorney General “has

reason to believe” or “believes it to be in the public interest that an investigation should be made

to ascertain whether” an entity “has engaged in, is engaging in, or is about to engage in any act or

practice declared to be unlawful by” the KCPA. See KRS 367.110(1); KRS 367.240; 367.250. The

acts or practices declared unlawful by the KCPA include price gouging after the Governor declares

a state of emergency and activates Kentucky’s price gouging statutes.

       The Attorney General received detailed information from Amazon.com, Inc. (“Amazon”)

regarding Petitioner’s sales of respirators and hand sanitizers during the state of emergency related

to the COVID-19 pandemic. The Attorney General subsequently served a CID upon Petitioner on

March 25, 2020, requesting it to produce information related to its sale of respirators and hand
                                                                                                        MEM : 000001 of 000013




sanitizers by April 15, 2020.

       Petitioner requested an extension of time in which to respond to the CID until May 31,

2020. The Attorney General responded with an offer for a rolling production, which would have
                                                 1
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 4 of 15 - Page ID#: 191




given Petitioner until May 1, 2020, for full production. Petitioner instead filed its Petition in this




                                                                                                         5BD492EB-B21B-406B-8877-339AA27E9678 : 000004 of 000015
matter.

          As set forth herein, the Attorney General is well within his rights to issue the CID to

Petitioner.

                                                   FACTS

          In December 2019, the Hubei Province of the People’s Republic of China experienced an

outbreak of a never-before-seen disease, COVID-19, caused by a novel coronavirus known as

SARS-CoV-2. According to the Center for Disease Control and Prevention, the novel coronavirus

appears to be a highly contagious virus that spreads “[b]etween people who are in close contact

with one another (within about 6 feet).” 1 Since December, COVID-19 has spread throughout the

world. The United States reported its first infection in mid-January 2020, and has seen more than

1,152,372 cases. 2 As of May 5, 2020, Kentucky has confirmed 5,245 cases and 261 deaths. 3

          As the number of COVID 19 cases continued to rise in January and February 2020, so did

the prices of items thought to be helpful to prevent the spread of the disease, including respirators

and hand sanitizers. 4

          Accordingly, Governor Beshear issued Executive Order 2020-215 on March 6, 2020,

declaring a state of emergency in the Commonwealth. Governor Beshear activated the

Commonwealth’s price gouging laws at KRS 367.372 to 367.368 by issuance of Executive Order

2020-216. Pursuant to KRS 367.374(a)(1), these laws went into effect for a fifteen day period,



1
  See Center for Disease Control, How it Spreads, available at https://www.cdc.gov/coronavirus/2019-
                                                                                                         MEM : 000002 of 000013




ncov/prepare/transmission.html.
2
  See Coronavirus Disease, Cases in US, available at https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/cases-in-us.html (last visited May 5, 2020).
3
  See COVID 19, Kentucky Coronavirus Monitoring, https://govstatus.egov.com/kycovid19.
4
  “Where Do I Find Your Hand Sanitizor? Sorry, We Have None.”
https://www.nytimes.com/2020/02/29/business/coronavirus-hand-sanitizer.html.


                                                       2
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 5 of 15 - Page ID#: 192




subject to the Governor’s ability to extend the period for three additional fifteen day periods. KRS




                                                                                                                           5BD492EB-B21B-406B-8877-339AA27E9678 : 000005 of 000015
367.374(2). Governor Beshear extended the price gouging orders for fifteen day periods through

Executive Orders 2020-245 and 2020-268.

         Petitioner is a for-profit Kentucky limited liability company. It operates as a third-party

seller on Amazon offering for sale a number of different products. Specifically at issue here is

Petitioner’s offer for sale, and subsequent sales of, respirators and hand sanitizers through Amazon

before and during the time period the price gouging laws were in effect.

         At this stage, the Attorney General has not filed a Complaint against Petitioner. Instead, it

issued a CID with eight requests for information related to Petitioner’s offers to sell respirators

and hand sanitizers. In an attempt to thwart the Attorney General’s investigation before it begins,

Petitioner seeks to have this Court set aside the CID as unreasonable, unconstitutional, and overly

broad. It is none of those of things.

         Therefore, the Attorney General moves the Court to enforce the CID and compel proper

responses.

                                                   ARGUMENT

         Kentucky’s price gouging statute bars the offering for sale or rental of a good or service

regardless of whether a sale or rental actually occurs for a price that grossly exceeds the price

before an emergency declaration and that is unrelated to any increased cost to the seller. KRS

367.374(1)(b). The goods included in this provision, in relevant part, consist of “emergency

supplies” and “medical supplies.” Id. 5                                                                                    MEM : 000003 of 000013



5
  The statute excludes the following pricing exceptions from being actionable under the Act: (1) additional costs to
provide the good or service; (2) ten percent (10%) or less above the price prior to the declaration; (3) ten percent
(10%) or less above the sum of the seller’s cost and normal price markup for a good or service; (4) consistent
fluctuations in the commodity, regional, national, or international markets or seasonal fluctuations; or, (5) a contract
price of a price set according to a formula that has been established prior to the Governor’s Order. KRS
367.374(1)(c).


                                                           3
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 6 of 15 - Page ID#: 193




       Based on the language of the KCPA, to investigate whether price gouging violations have




                                                                                                         5BD492EB-B21B-406B-8877-339AA27E9678 : 000006 of 000015
occurred, the Attorney General must determine the prices at which items were being offered for

sale, and information related to additional costs, percentage of price increases, fluctuations in the

market, and pre-set contract prices. See KRS 367.374(1)(c). After receiving specific information

related to Petitioner’s offer for sale of respirators and hand sanitizers, the Attorney General issued

a CID with eight requests specifically tailored to obtain the information authorized by the KCPA.

       I.      The Attorney General’s Authority for the CID to Petitioner

       Contrary to Petitioner’s attempt to hamstring the Attorney General’s investigative powers,

courts are to give the KCPA “the broadest application in order to give Kentucky consumers the

broadest possible protection for allegedly illegal acts.” Stevens v. Motorists Mut. Ins. Co., 759

S.W.2d 819, 821 (Ky. 1988); Am. Nat'l Univ. of Kentucky, Inc. v. Commonwealth ex rel. Beshear,

2019 WL 2479608, *1 (Ky. App. June 14, 2019). This is especially true given the current state of

emergency.

       As the Supreme Court has explained, KRS 367.240 provides two bases upon which the

Attorney General may issue a CID to aid an investigation into possible price gouging:

       (a) When he ‘has reason to believe that a person has engaged in, is engaged in, or
       is about to engage in any act or practice declared to be unlawful by KRS 367.110
       to 367.300,’ or,
       (b) When ‘he believes it to be in the public interest that an investigation should be
       made to ascertain whether a person in fact has engaged in, is engaging in or is about
       to engage in, any act or practice’ made unlawful by the aforementioned statutes.
Hancock v. Pineur, 533 S.W.2d 527, 528 (Ky. 1976).

       In Hancock, Kentucky’s highest court specifically held that there is no statutory or
                                                                                                         MEM : 000004 of 000013




constitutional requirement that a CID recite on its face the reason or grounds for its issuance. Id.

The Kentucky Supreme Court stated,




                                                  4
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 7 of 15 - Page ID#: 194




        Even if one were to regard the request for information in this case as caused by




                                                                                                      5BD492EB-B21B-406B-8877-339AA27E9678 : 000007 of 000015
        nothing more than official curiosity, nevertheless law-enforcing agencies have a
        legitimate right to satisfy themselves that corporate behavior is consistent with the
        law and the public interest.
        Of course a governmental investigation into corporate matters may be of such a
        sweeping nature and so unrelated to the matter properly under inquiry as to exceed
        the investigatory power. But it is sufficient if the inquiry is within the authority of
        the agency, the demand is not too indefinite and the information sought is
        reasonably relevant.
Id. at 529 (quoting United States v. Morton Salt Co., 338 U.S. 632, 652 (1950).

        Petitioner relies heavily on Ward v. Commonwealth, 566 S.W.2d 426, 528 (Ky. App. 1978),

which it must, because that is the only Kentucky appellate court decision finding the issuance of a

CID to be overly broad. In Ward, the Attorney General issued a CID based solely on an allegation

that a news media report from Florida questioned the quality of a consumer product that was being

marketed in Kentucky. The Kentucky Court of Appeals held that such a media report, without

more, was insufficient to justify a CID. Id.

        This matter is entirely unlike Ward. Here, the Attorney General is not relying on a single

media report; rather, the Attorney General issued a CID to Petitioner pursuant to detailed

information he received from Amazon, the owner of the very platform where the items were being

offered for sale.

        In ABC, Inc. v. Com. ex rel. Conway, 2012 WL 3629487, *3 (Ky. App., Aug. 24, 2012),

opinion not to be published, ABC, Inc. attempted to make a similar argument as Petitioner makes

here—that the CID issued in that case was insufficient under Ward. The Court of Appeals

disagreed. The Court found that the Attorney General properly issued a CID that contained fifty

requests for production of information and documents on a variety of subjects, including corporate
                                                                                                      MEM : 000005 of 000013




information, admission criteria, administrative structure, licensure and accreditation information

and history, student complaints, advertising and marketing documentation, recruiting information,


                                                  5
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 8 of 15 - Page ID#: 195




employee compensation structures and policies, student job placement data, and student financing




                                                                                                       5BD492EB-B21B-406B-8877-339AA27E9678 : 000008 of 000015
information. Id. at *8.

         In ABC, Inc., the Court held that the Attorney General must simply have “a suspicion of

some wrongdoing.” In ABC, Inc., the Attorney General relied on student complaints regarding

ABC, Inc.’s business practices, as well as broader national studies indicating potential systemic

problems in the administration of public grant and loan programs by private for-profit colleges. Id.

at *4.

         Comparing Ward and ABC, Inc. to the CID issued here to Petitioner is instructive.

Petitioner argues that the CID here is similar to that in Ward. To the contrary, the CID issued to

Petitioner is plainly based on far more than a single news media report from Florida about a product

being marketed in Kentucky. Indeed, the Attorney General issued a CID to Petitioner only after

Amazon provided detailed information regarding Petitioner’s potential violations of Kentucky’s

price gouging statutes. The information received from Amazon clearly satisfies the “suspicion of

wrongdoing” requirement from ABC, Inc.

         Petitioner devotes much of its Petition to the details of its relationship with Amazon and

attempts to shift blame to Amazon for any price gouging. While this information may be

appropriate to include in Petitioner’s response to the CID, Amazon is not a party to this action and

the proffered information is wholly irrelevant to the Attorney General’s authority under KRS

367.240. Ultimately, the Attorney General exercised his clear mandate to investigate price gouging

with a CID tailored to the specific conduct at issue. The CID should be enforced for the benefit of

Kentucky’s residents and consumers.
                                                                                                       MEM : 000006 of 000013




                                                 6
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 9 of 15 - Page ID#: 196




       II.     The Scope of the CID is Proper




                                                                                                      5BD492EB-B21B-406B-8877-339AA27E9678 : 000009 of 000015
       Petitioner objects to the scope of the CID, arguing that the time frame from February 15,

2020 to March 25, 2020 is overly broad, unduly burdensome, and not properly related to the

temporal scope of the requests. Petitioner fails, however, to satisfy either of the two statutory

grounds upon which a party may seek to modify or set aside a CID.

       First, KRS 367.240(2) provides that a party may file a petition to modify a CID, but must

state “good cause” for any petitioned modification. Petitioner has not provided any good cause

whatsoever for any modification to the CID. The Court should contrast Petitioner’s inability to

provide good cause to modify the CID with the Attorney General’s reasons for serving it, i.e., the

protection of Kentucky residents from illegal price gouging in the midst of a global pandemic.

       Second, KRS 367.260 permits a protective order to protect against “any unreasonable

investigative action.” Petitioner has not precisely moved for the entry of a protective order here.

Nevertheless, the Court should easily conclude that there is nothing unreasonable about the CID

served upon Petitioner.

       After receiving specific information from Amazon regarding Petitioner’s sales of

respirators and hand sanitizers, the Attorney General served the following requests:

         (1) Identify, by day and each specific product, the price you charged for hand
             sanitizers and respirators, offered for resale on the Amazon sales platform from
             February 15, 2020 through March 25, 2020.

         (2) State the basis behind every price change you made to hand sanitizers and
             respirators, offered for resale on the Amazon sales platform from February 15,
             2020 through March 25, 2020. For each price increase that you contend was
             related to an increase in your cost, describe the nature of such increase, and
             identify all documents that substantiate your claim.
                                                                                                      MEM : 000007 of 000013




         (3) Produce all documents relating to your purchases and sales of hand sanitizers
             and respirators, offered for resale on the Amazon sales platform from February
             15, 2020 through March 25, 2020.


                                                7
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 10 of 15 - Page ID#: 197




           (4) Produce all documents relating to the supply and demand of hand sanitizers and




                                                                                                             5BD492EB-B21B-406B-8877-339AA27E9678 : 000010 of 000015
               respirators, offered for resale on the Amazon sales platform from February 15,
               2020 through March 25, 2020, including correspondence, recordkeeping and any
               sources you relied on in making pricing decisions during that period.

           (5) Produce all documents relating to the retail prices you charged for hand
               sanitizers and respirators, offered for resale on the Amazon sales platform from
               February 15, 2020 through March 25, 2020, including any documents upon
               which you rely to justify any price increases that may have occurred.

           (6) For each sale you made of hand sanitizers and respirators through the Amazon
               sales platform from February 15, 2020 through March 25, 2020, identify for each
               specific product: (a) the date of the sale; (b) the name, residence/location, and
               contact information of each buyer of such product; (c) the total cost paid by the
               buyer for each transaction, broken down by individual components.

           (7) Produce all documents relating to each sale you made of hand sanitizers
               and respirators through the Amazon sales platform from February 15, 2020
               through March 25, 2020, which identify, for each specific product: (a) the date
               of the sale; (b) the name, residence/location, and contact information of each
               buyer of such product; and (c) the total cost paid by the buyer for each
               transaction, broken down by individual components.

           (8) Produce all documents you identified in your responses to the questions above.

 Each request is specific to the items at issue. Each specifies a time frame of February 15, 2020 to

 March 25, 2020. This time frame enables the Attorney General to determine the proper price before

 declaration and potential market fluctuations (KRS 367.374(1)(4)), items having been sold at a

 reduced price thirty days prior to the activation of the statute (KRS 367.374(3)), and whether these

 items were sold by Petitioner before the emergency declaration (KRS 367.374(4)). The

 information sought with the CID is all within the authority of the Attorney General to request and

 is, at the very least, reasonably relevant to its current investigation.

         Petitioner argues that the CID is overly broad in requesting information regarding out-of-
                                                                                                             MEM : 000008 of 000013




 state sales. But, Petitioner’s argument ignores KRS 367.374, which makes it clear that it covers

 not only actual sales but also the offering for sale of the specific goods listed in the statute. Because



                                                    8
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 11 of 15 - Page ID#: 198




 Petitioner offered its product for sale through the Amazon platform, even the items that were




                                                                                                           5BD492EB-B21B-406B-8877-339AA27E9678 : 000011 of 000015
 eventually sold out-of-state were also offered to be sold to Kentucky residents.

        Petitioner finally contends that Amazon controls certain aspects of its pricing. Because

 Petitioner has not yet responded to the CID, the Attorney General cannot confirm whether

 Petitioner’s prices are uniform throughout the country. At this initial stage, information related to

 sales of respirators and hand sanitizers both in Kentucky and outside Kentucky is reasonably

 relevant to the current investigation.

        III.    Kentucky’s Price Gouging Laws Are Constitutional and Do Not Violate the
                Dormant Commerce Clause

        Petitioner next argues that Kentucky’s price gouging laws are unconstitutional as applied

 to it pursuant to the dormant Commerce Clause. This argument also fails.

        “The Commerce Clause provides that the Congress shall have Power to regulate Commerce

 among the several States.” Or. Waste Sys., Inc. v. Dep’t of Envtl. Quality of State of Or., 511 U.S.

 93, 98 (1994) (quoting Art. I, § 8, cl. 3). Despite its name, the so-called “dormant commerce

 clause” is nowhere found in a clause to the United States Constitution. Tyler Pipe Indus., Inc. v.

 Wash. State Dep’t of Revenue, 483 U.S. 232, 265 (1987) (Scalia, J., dissenting) (“[T]he Court for

 over a century has engaged in an enterprise that it has been unable to justify by textual support[.]”).

 Regardless, the dormant Commerce Clause “denies the States the power unjustifiably to

 discriminate against or burden the interstate flow of articles of commerce.” Or. Waste Sys., Inc.,

 511 U.S. at 98.

        Accordingly, states may not engage in “differential treatment of in-state and out-of-state
                                                                                                           MEM : 000009 of 000013




 economic interests that benefits the former and burdens the latter.” Id. at 99. On the other hand,

 “nondiscriminatory regulations that have only incidental effects on interstate commerce are valid

 unless the burden imposed on such commerce is clearly excessive in relation to the putative local

                                                   9
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 12 of 15 - Page ID#: 199




 benefits.” Id. (citing Pike v. Bruce Church, Inc., 397 U.S. 137, 142 (1970)). Despite the negative




                                                                                                           5BD492EB-B21B-406B-8877-339AA27E9678 : 000012 of 000015
 thrust of the Commerce Clause, the Supreme Court has recognized that “the Framers’ distrust of

 economic Balkanization was limited by their federalism favoring a degree of local autonomy.”

 Dep’t of Revenue of Ky. v. Davis, 553 U.S. 328, 338 (2008) (citing The Federalist Nos. 7 (A.

 Hamilton), 11 (A. Hamilton), and 42 (J. Madison), and 51 (J. Madison)).

        Laws that are facially neutral might nevertheless violate the dormant Commerce Clause if

 “the burden imposed on [interstate] commerce is clearly excessive in relation to the putative local

 benefits.” Or. Waste Sys., Inc., 511 U.S. at 99; see also Pike, 397 U.S. at 137 (“Where the statute

 regulates even-handedly to effectuate a legitimate local public interest, and its effects on interstate

 commerce are only incidental, it will be upheld unless the burden imposed on such commerce is

 clearly excessive in relation to the putative local benefits.”). But, this is a narrower kind of claim

 that often involves weighing factual issues that are difficult to balance. Therefore, “[s]tate laws

 frequently survive this Pike scrutiny” because it requires high deference to a state’s policy

 decisions. Dep’t of Revenue of Ky., 553 U.S. at 339; see also Tenn. Scrap Recyclers Ass’n v.

 Bredesen, 556 F.3d 442, 450 (6th Cir. 2009) (explaining that any challenge under Pike must

 demonstrate that the burden on interstate commerce is “clearly excessive”) (quoting C & A

 Carbone, Inc. v. Town of Clarkstown, N.Y., 511 U.S. 383, 390 (1994)).

        Kentucky’s price gouging statutes make no distinction between in-state and out-of-state

 entities. Petitioner is a Kentucky limited liability company selling items in Kentucky (and

 nationwide) through the Amazon platform. There is no argument that the application of a price

 gouging statute to items sold in Kentucky by a Kentucky limited liability company to a Kentucky
                                                                                                           MEM : 000010 of 000013




 customer would be an unconstitutional benefit for in-state economic interests while burdening out-




                                                   10
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 13 of 15 - Page ID#: 200




 of-state competitors. Thus, Petitioner presumably bases its argument upon items it offers for sale




                                                                                                           5BD492EB-B21B-406B-8877-339AA27E9678 : 000013 of 000015
 to out of state customers.

         Kentucky’s price gouging statutes do not distinguish between in-state and out-of-state

 sellers. Any entity offering to sell certain goods in Kentucky during the period of time the price

 gouging statutes are activated are subject to the provisions of the statute. Whether the seller is

 selling through Amazon, another website, or a physical location, there will clearly be “incidental

 effects” on interstate commerce with a statute that is designed to prevent certain price increases.

 This incidental effect does not, however, render the statute unconstitutional as applied to

 Petitioner.

         Furthermore, the United States District Court for the Eastern District of Kentucky has

 specifically applied the dormant Commerce Clause to Kentucky’s price gouging statutes and found

 no constitutional violations. In Marathon Petroleum Co. LLC v. Stumbo, 528 F.Supp.2d 639 (E.D.

 Ky. 2007), the Court addressed Governor Fletcher’s activation of Kentucky’s price gouging

 statutes in response to Hurricane Katrina. Governor Fletcher specifically activated the price

 gouging statutes to prevent the illegal inflation in the price of gasoline. Following an investigation,

 the Attorney General filed suit against Marathon for selling gasoline grossly in excess of its pre-

 emergency prices and unrelated to any increase in costs. Id. at 643. Marathon argued that

 Kentucky’s price gouging statutes were unconstitutional as applied to it based on, among other

 provisions, the dormant Commerce Clause. Id. The Court dismissed Marathon’s argument in full,

 finding “no basis for determining that the statute patently violates the dormant Commerce Clause.”

 Id. at 650.
                                                                                                           MEM : 000011 of 000013




                                                   11
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 14 of 15 - Page ID#: 201




        Marathon sells its gasoline nationwide, but was still subject to Kentucky’s price gouging




                                                                                                        5BD492EB-B21B-406B-8877-339AA27E9678 : 000014 of 000015
 statutes. Similarly, Petitioner’s decision to sell its products on Amazon to reach a nationwide

 market does not exempt it from Kentucky’s price gouging statutes.

        Put simply, Kentucky’s price gouging statutory scheme does not directly regulate offerings

 or transactions that take place outside of Kentucky. There is thus no violation of the dormant

 Commerce Clause, and Petitioner’s argument to the contrary must fail.

        IV.     Petitioner’s Request for Extension of Time

        The Attorney General served Petitioner with the CID on March 25, 2020. Petitioner did

 not respond to the CID until April 10, 2020, at which time it sought an extension of time in which

 to respond. The Attorney General proposed a rolling production that would have given Petitioner

 until May 1, 2020 to respond to the CID. Remarkably, Petitioner now claims this attempt to provide

 a reasonable extension while continuing to move forward with the investigation showed “extreme

 indifference” and requests reasonable attorneys’ fees and court costs for filing this Petition.

        This request must be summarily denied. First, Petitioner sets forth no authority to support

 sanctions here. Second, Petitioner’s request demonstrates an astonishing callousness to Kentucky

 citizens and consumers, all of whom are living through a global pandemic, and who deserve the

 right to have medical and emergency supplies offered for sale in a manner that complies with

 Kentucky law and public policy.

                                          CONCLUSION

        WHEREFORE, for the reasons set forth in this Memorandum, the Attorney General

 respectfully request that Petitioner be ordered to comply fully with the Attorney General’s lawfully
                                                                                                        MEM : 000012 of 000013




 issued CID.




                                                  12
Case: 3:20-cv-00029-GFVT Doc #: 22-5 Filed: 05/20/20 Page: 15 of 15 - Page ID#: 202




                                                     Respectfully submitted,




                                                                                                  5BD492EB-B21B-406B-8877-339AA27E9678 : 000015 of 000015
                                                     DANIEL CAMERON
                                                     ATTORNEY GENERAL


                                                     /s/ J. Christian Lewis
                                                     ________________________________
                                                     J. Christian Lewis
                                                     Justin D. Clark
                                                     Matthew C. Cocanougher
                                                     Office of Consumer Protection
                                                     Kentucky Office of the Attorney General
                                                     1024 Capital Center Drive, Suite 200
                                                     Frankfort, KY 40601
                                                     Tel: (502) 696-5300
                                                     christian.lewis@ky.gov
                                                     justind.clark@ky.gov
                                                     matthew.cocanougher@ky.gov




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this the 5th day of May 2020, a true and accurate copy of the
 foregoing Motion to Enforce Civil Investigative Demand was filed electronically with the
 Court’s CourtNet e-filing system and conformed copies of same were served electronically on
 the Petitioner.


                                                     /s/ J. Christian Lewis




                                                                                                  MEM : 000013 of 000013




                                                13
